  Case 16-27565         Doc 63     Filed 02/20/19 Entered 02/20/19 09:08:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27565
         KATRINA HICKS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2016.

         2) The plan was confirmed on 12/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27565        Doc 63        Filed 02/20/19 Entered 02/20/19 09:08:21                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $14,258.28
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $14,258.28


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,633.93
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $617.15
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,251.08

Attorney fees paid and disclosed by debtor:                   $128.24


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI     Unsecured           0.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI     Unsecured           0.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI     Unsecured           0.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI     Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured      1,188.00       1,188.35        1,188.35           0.00       0.00
BANK OF AMERICA                   Unsecured           0.00           NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE            Unsecured      1,514.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured           0.00      1,119.13        1,119.13           0.00       0.00
CAPITAL ONE BANK USA              Unsecured           0.00      1,245.33        1,245.33           0.00       0.00
CAPITAL ONE BANK USA              Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         511.00           NA              NA            0.00       0.00
CAPITAL ONE NA                    Unsecured         305.00        346.77          346.77           0.00       0.00
CHASE CC                          Unsecured      4,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,000.00       1,953.68        1,953.68        299.69        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,700.00       5,744.32        5,744.32           0.00       0.00
COMMONWEALTH EDISON               Unsecured      1,220.06       1,147.89        1,147.89           0.00       0.00
CREDIT MANAGEMENT LP              Unsecured      1,106.00            NA              NA            0.00       0.00
CREDIT ONE BANK                   Unsecured           0.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         844.57          844.57           0.00       0.00
EASYPAY DVRA                      Unsecured           0.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured      2,162.00            NA              NA            0.00       0.00
FIRST PREIMER BANK                Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREIMER BANK                Unsecured         537.00        537.86          537.86           0.00       0.00
FIRST PREIMER BANK                Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREIMER BANK                Unsecured           0.00           NA              NA            0.00       0.00
GEMB/SAMS CLUB                    Unsecured         629.00           NA              NA            0.00       0.00
Gemb/walmart                      Unsecured      1,119.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured      1,000.00       1,610.88        1,610.88           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         886.00        886.33          886.33           0.00       0.00
KIA MOTORS FINANCE CO             Unsecured      8,691.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-27565       Doc 63     Filed 02/20/19 Entered 02/20/19 09:08:21                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
KIA MOTORS FINANCE CO         Secured       20,000.00     30,716.32     30,716.32            0.00         0.00
MONTGOMERY WARD               Unsecured           0.00           NA            NA            0.00         0.00
MONTGOMERY WARD               Unsecured           0.00        251.67        251.67           0.00         0.00
NAVIENT SOLUTIONS INC         Unsecured            NA           0.00          0.00           0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured         100.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured         356.00        875.94        875.94           0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PRA RECEIVABLES MGMT          Unsecured         887.00        887.39        887.39           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      1,514.00         843.83        843.83           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      1,000.00       1,100.76      1,100.76           0.00         0.00
RESURGENT CAPITAL SERVICES    Unsecured           0.00      1,081.22      1,081.22           0.00         0.00
SANTANDER CONSUMER USA        Secured        7,000.00     18,750.07     18,750.07            0.00         0.00
SANTANDER CONSUMER USA        Unsecured      7,540.00            NA            NA            0.00         0.00
Stellar Rec                   Unsecured      1,612.00            NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA       1,920.81      1,920.81           0.00         0.00
WEBBANK/FINGERHUT             Unsecured      3,024.00            NA            NA            0.00         0.00
WEBBANK/FINGERHUT             Unsecured           0.00           NA            NA            0.00         0.00
WELLS FARGO BANK NA           Secured       77,967.00    120,964.27           0.00           0.00         0.00
WELLS FARGO BANK NA           Unsecured     72,950.00            NA            NA            0.00         0.00
WELLS FARGO BANK NA           Secured              NA       3,470.64          0.00           0.00         0.00
WELLS FARGO DEALER SERVICES   Secured       15,000.00     28,623.69     28,623.69       8,943.52     2,763.99
WELLS FARGO DEALER SERVICES   Unsecured      5,275.00            NA            NA            0.00         0.00
WELLS FARGO DEALER SERVICES   Unsecured           0.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                 $0.00
      Mortgage Arrearage                                  $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                        $28,623.69           $8,943.52             $2,763.99
      All Other Secured                              $51,420.07             $299.69                 $0.00
TOTAL SECURED:                                       $80,043.76           $9,243.21             $2,763.99

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $21,633.05                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-27565         Doc 63      Filed 02/20/19 Entered 02/20/19 09:08:21                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,251.08
         Disbursements to Creditors                            $12,007.20

TOTAL DISBURSEMENTS :                                                                      $14,258.28


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
